Citation Nr: 0434316	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  96-49 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability evaluation in excess of 40 
percent for ventral hernia, from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to July 
1969 and July 1970 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A 40 percent evaluation was assigned to the 
ventral hernia from December 20, 1999.  This case was 
remanded in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the prior August 2003 remand, the Board requested that the 
RO obtain VA examination and treatment records.  The April 
2004 supplemental statement of the case (SSOC) shows that the 
RO reviewed a May 2003 VA examination, as well as VA 
outpatient records that dated between August 1995 and March 
2004; however, these records are not included in the claims 
file.  

It appears that the RO received additional medical evidence 
from the veteran in January 2004 and forwarded it to the 
Board without review.  In June 2004, the Board received 
additional medical evidence from the veteran without a waiver 
of consideration by the RO.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should obtain copies of the 
veteran's VA examination and treatment 
records directly from the Durham, North 
Carolina VA Medical Center, that date 
from October 2002 to present.  If 
necessary, the veteran should be 
requested to provide additional 
information concerning treatment for his 
disabilities. 

2.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
additional evidence submitted directly to 
the Board.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a SSOC, which should include 
a discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




